DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s indication of Domestic Benefit information based on CON of 16/996,439 filed 08/18/2020 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “colling flow rate associated with an intercooler of the vehicle” but should instead read “cooling flow rate associated with an intercooler of the vehicle”.  Appropriate correction is required.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites:
“A system, comprising: 
a processor; and 
a memory communicatively coupled to the processor and storing instructions that, when executed by the processor, perform operations, comprising: 
receiving an ambient air temperature reading from an ambient air temperature sensor associated with a vehicle; 
determining a cooling capacity, ambient air flow rate and cooling flow rate associated with an intercooler of the vehicle; 
determining an estimated ambient air temperature based, at least in part, on the cooling capacity, the ambient air flow rate and the cooling flow rate; 
determining a difference between the ambient air temperature reading and the estimated ambient air temperature; and 
based on the determined difference between the ambient air temperature reading and the estimated ambient air temperature, eliminate an inaccurate fail notification caused by the ambient air temperature sensor.”

These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “a system, comprising: a processor; and a memory communicatively coupled to the processor and storing instructions that, when executed by the processor, perform operations, comprising: receiving an ambient air temperature reading from an ambient air temperature sensor associated with a vehicle; based on the determined difference between the ambient air temperature reading and the estimated ambient air temperature, eliminate an inaccurate fail notification caused by the ambient air temperature sensor.” That is, other than reciting “a system, comprising: a processor; and a memory communicatively coupled to the processor and storing instructions that, when executed by the processor, perform operations, comprising: receiving an ambient air temperature reading from an ambient air temperature sensor associated with a vehicle; based on the determined difference between the ambient air temperature reading and the estimated ambient air temperature, eliminate an inaccurate fail notification caused by the ambient air temperature sensor”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can, in their mind, determine a cooling capacity, ambient flow rate and cooling rate of an intercooler of a vehicle, determine an estimated ambient air temperature, and determine a difference between the ambient temperature reading and the estimated temperature reading.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “a system, comprising: a processor; and a memory communicatively coupled to the processor and storing instructions that, when executed by the processor, perform operations, comprising: receiving an ambient air temperature reading from an ambient air temperature sensor associated with a vehicle; based on the determined difference between the ambient air temperature reading and the estimated ambient air temperature, eliminate an inaccurate fail notification caused by the ambient air temperature sensor. The system, processor, and memory communicatively coupled to the processor and storing instructions that, when executed by the processor, perform operations
are recited at a high level of generality and merely link the use of the abstract idea to a particular technological environment. The receiving an ambient air temperature reading step and eliminate an inaccurate fail notification step are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of system,  processor, and memory communicatively coupled to the processor and storing instructions that, when executed by the processor, perform operations are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional step of receiving an ambient air temperature reading step and eliminate an inaccurate fail notification step are mere data gathering and are a well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.

Claims 2-5 and 7-8 contain limitations that are no more than the abstract idea recited in claim 1. These claims recite operation conditions and determination steps which can all be defined and performed reasonably in the human mind. Thus, these claims contain ineligible subject matter.

Claim 6 contains limitations that incorporate the abstract idea of claim 1 into a practical application. Thus, this claim contain eligible subject matter.

Claim 9 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites:
“A method, comprising: 
receiving an ambient air temperature reading from an ambient air temperature sensor associated with a vehicle; 
determining an estimated ambient air temperature based, at least in part, on a cooling capacity, an ambient air flow rate and a cooling flow rate associated with an intercooler of the vehicle; 
determining a difference between the ambient air temperature reading and the estimated ambient air temperature; and 
based on the determined difference between the ambient air temperature reading and the estimated ambient air temperature, eliminating an inaccurate fail notification caused by the ambient air temperature sensor.”

These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “receiving an ambient air temperature reading from an ambient air temperature sensor associated with a vehicle; based on the determined difference between the ambient air temperature reading and the estimated ambient air temperature, eliminating an inaccurate fail notification caused by the ambient air temperature sensor”. That is, other than reciting “receiving an ambient air temperature reading from an ambient air temperature sensor associated with a vehicle; based on the determined difference between the ambient air temperature reading and the estimated ambient air temperature, eliminating an inaccurate fail notification caused by the ambient air temperature sensor”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can, in their mind, determine an estimated air temperature, and determine a difference between an air temperature reading and the estimated air temperature.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “receiving an ambient air temperature reading from an ambient air temperature sensor associated with a vehicle; based on the determined difference between the ambient air temperature reading and the estimated ambient air temperature, eliminating an inaccurate fail notification caused by the ambient air temperature sensor”. The receiving an ambient air temperature reading step and eliminating an inaccurate fail notification step are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional step of receiving an ambient air temperature reading step and eliminating an inaccurate fail notification step are mere data gathering and are a well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.

Claims 10 and 14-17 contain limitations that are no more than the abstract idea recited in claim 9. These claims recite operation conditions and determination steps which can all be defined and performed reasonably in the human mind. Thus, these claims contain ineligible subject matter.

Claim 13 contains limitations that are no more than the abstract idea recited in claim 9. This claims recite a temperature sensor at a high level of generality to generically link the use of the abstract idea in a particular technological environment. Thus, this claim contains ineligible subject matter.

Claim 11 contains limitations that incorporate the abstract idea of claim 9 into a practical application. Thus, this claim contain eligible subject matter.

Claim 12 is dependent on claim 11 and therefore includes the practical application of claim 11. Thus, this claim contain eligible subject matter.

Claim 18 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites:
	“A method, comprising: 
determining whether a set of vehicle operating conditions are satisfied; and 
when the set of vehicle operating conditions are satisfied: 
receiving an ambient air temperature reading from an ambient air temperature sensor associated with a vehicle; 
determining an estimated ambient air temperature based, at least in part, on a cooling capacity, an ambient air flow rate and a cooling flow rate associated with an intercooler of the vehicle; 
determining a difference between the ambient air temperature reading and the estimated ambient air temperature; and 
based on the determined difference between the ambient air temperature reading and the estimated ambient air temperature, eliminating an inaccurate fail notification caused by the ambient air temperature sensor.”

These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “receiving an ambient air temperature reading from an ambient air temperature sensor associated with a vehicle; based on the determined difference between the ambient air temperature reading and the estimated ambient air temperature, eliminating an inaccurate fail notification caused by the ambient air temperature sensor”. That is, other than reciting “receiving an ambient air temperature reading from an ambient air temperature sensor associated with a vehicle; based on the determined difference between the ambient air temperature reading and the estimated ambient air temperature, eliminating an inaccurate fail notification caused by the ambient air temperature sensor”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can, in their mind, determine whether a set of conditions are satisfied, determine an estimated air temperature, and determine a difference between an air temperature reading and the estimated air temperature.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “receiving an ambient air temperature reading from an ambient air temperature sensor associated with a vehicle; based on the determined difference between the ambient air temperature reading and the estimated ambient air temperature, eliminating an inaccurate fail notification caused by the ambient air temperature sensor”. The receiving an ambient air temperature reading step and eliminating an inaccurate fail notification step are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional step of receiving an ambient air temperature reading step and eliminating an inaccurate fail notification step are mere data gathering and are a well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.

Claim 19 contains limitations that are no more than the abstract idea recited in claim 18. This  claims recite operation conditions and determination steps which can all be defined and performed reasonably in the human mind. Thus, this claim contains ineligible subject matter.

Claim 20 contains limitations that incorporate the abstract idea of claim 18 into a practical application. Thus, this claim contain eligible subject matter.

Allowable Subject Matter
Claims 1-5, 7-10, and 13-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claims 6, 11, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664